                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL FRIDMAN, et al.,                          Case No. 18-cv-02815-HSG
                                   8                    Plaintiffs,                          ORDER GRANTING MOTION TO
                                                                                             STAY THE ACTION PENDING
                                   9              v.                                         DECISION ON MOTION TO COMPEL
                                  10       UBER TECHNOLOGIES, INC., et al.,                  Re: Dkt. No. 63
                                  11                    Defendants.

                                  12           Pending before the Court is Defendants’ Uber Technologies, Inc., Rasier, LLC, and
Northern District of California
 United States District Court




                                  13   Portier, LLC’s motion to stay the action until the Court rules on Defendants’ motion to compel

                                  14   arbitration. See Dkt. No. 63 (“Mot.”). Plaintiffs opposed, see Dkt. No. 64 (“Opp.”), and

                                  15   Defendants replied, see Dkt. No. 65 (“Reply”). The motion to stay is GRANTED.1

                                  16           Defendants filed a motion to compel arbitration and to stay the action on September 14,

                                  17   2018, see Dkt. No. 49, which was argued and submitted on December 20, see Dkt. No. 66.

                                  18           “A district court has the inherent power to stay its proceedings.” Fuller v. Amerigas

                                  19   Propane, Inc., No. 09-2616 TEH, 2009 WL 2390358, at *1 (N.D. Cal. Aug. 3, 2009). The power

                                  20   to stay is “incidental to the power inherent in every court to control the disposition of the causes

                                  21   on its docket with economy of time and effort for itself, for counsel, and for litigants.” Id.

                                  22   (internal quotation omitted).

                                  23           Here, a short stay until the Court rules on Defendants’ motion to compel arbitration and

                                  24   stay the action will promote economy of time and effort. See Stiener v. Apple Computer, Inc., No.

                                  25   C 07-4486 SBA, 2007 WL 4219388, at *1 (N.D. Cal. Nov. 29, 2007); Mahamedi IP Law, LLP v.

                                  26   Paradice & Li, LLP, No. 5:16-CV-02805-EJD, 2017 WL 2727874, at *1 (N.D. Cal. Feb. 14,

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   2017) (“Courts routinely grant stays under similar circumstances.”).

                                   2          Accordingly, Defendants’ motion to stay the action pending a decision on the motion to

                                   3   compel is GRANTED. All discovery shall be stayed until the Court issues a ruling on the motion

                                   4   to compel arbitration.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 2/11/2019

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
